Exhibit 10.12
 
 
AMENDMENT NO. 1 TO
CREDIT FACILITY AGREEMENT
dated December 28, 2005
PROVIDING FOR A
US$170,000,000
SENIOR SECURED CREDIT FACILITY
by and among
RIGDON MARINE CORPORATION,
as Borrower,
DVB BANK NV,
as Underwriter, Arranger, Agent, Security Trustee, Swap Bank and Book Manager
and the Banks and Financial Institutions
identified on Schedule 1, as Lenders
 
 
As of February 28 , 2006

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO CREDIT FACILITY AGREEMENT
     This AMENDMENT NO. 1 (“this Amendment”) is dated as of February 28, 2006
and amends and is supplemental to that certain senior secured credit facility
agreement (the “Credit Facility Agreement”), dated as of the 28 day of December,
2005, by and among (1) RIGDON MARINE CORPORATION, a corporation incorporated
under the laws of the State of Delaware (the “Borrower”), (2) the banks and
financial institutions listed on Schedule 1 thereto, as lenders (together with
any bank or financial institution which becomes a Lender pursuant to Article 10,
the “Lenders”), and (3) DVB BANK NV, (“DVB”), as underwriter, arranger, swap
bank, book manager, facility agent for the Lenders (in such capacity, the
“Facility Agent”) and security trustee for the Lenders ( in such capacity, the
“Security Trustee”). Capitalized terms used and not defined herein shall have
the meanings assigned to them in the Credit Facility Agreement.
WITNESSETH:
     WHEREAS, the parties hereto agree that the definition of “LIBOR” set forth
in Credit Facility Agreement should be amended to conform with the use of the
term Interest Rate Agreement entered into between DVB, as swap bank, and the
Borrower;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:
     1. Amendment. The definition of “LIBOR” set forth in the Credit Facility
Agreement is hereby amended by replacing it in its entirety with the following
language:
     “LIBOR” means the rate for deposits of Dollars for a period equivalent to
the relevant Interest Period at or about 11:00 a.m. (London time) on the second
London Banking Day before the first day of such period as displayed on Telerate
page 3750 (British Bankers’ Association Interest Settlement Rates) (or such
other page as may replace such page 3750 on such system or on any other system
of the information vendor for the time being designated by the British Bankers’
Association to calculate the BBA Interest Settlement Rate (as defined in the
British Bankers’ Association’s Recommended Terms and Conditions (“BBAIRS” terms)
dated August 1985)), provided that if on such date no such rate is so displayed
for the relevant Interest Period, LIBOR for such period shall be the arithmetic
mean (rounded upward if necessary to four decimal places) of the rate offered by
DVB for deposits of Dollars in an amount approximately equal to the amount in
relation to which LIBOR is to be determined for a period equivalent to the
relevant Interest Period to prime banks in the London Interbank Market at or
about 11:00 a.m. (London time) on the second Banking Day before the first day of
such period;”
     2. No Other Amendment. All other terms and conditions of the Credit
Facility Agreement shall remain in full force and effect.

2



--------------------------------------------------------------------------------



 



     3. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.
     4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     5. Other Documents. All references in documents related to the Credit
Facility Agreement on and after the date hereof shall be deemed to refer to the
Credit Facility Agreement as amended hereby, and the parties hereto agree that
on and after the date hereof, the Credit Facility Agreement, as amended hereby,
is in full force and effect.
[REMAINDER OF PAGE INTENTIONALLY OMITTED]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this agreement of
amendment to be executed and delivered by their duly authorized officers as of
the date first above written.

            RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman        DVB BANK NV,
as Facility Agent and Security Trustee
      By:    /s/ Cornelis Overgaaun       Name:   Cornelis Overgaaun       
Title:   S.V.P.             By:    /s/ Evan Cohen       Name:   Evan Cohen     
  Title:   S.V.P.        DVB BANK AG,
as Swap Bank
      By:    /s/ Cornelis Overgaaun       Name:   Cornelis Overgaaun       
Title:   S.V.P.              By:    /s/ Evan Cohen       Name:   Evan Cohen     
  Title:   S.V.P.        DVB BANK NV,
as Lender
      By:    /s/ Cornelis Overgaaun       Name:   Cornelis Overgaaun       
Title:   S.V.P.              By:    /s/ Evan Cohen       Name:   Evan Cohen     
  Title:   S.V.P.   

4



--------------------------------------------------------------------------------



 



         

            NIBC BANK N.V., as Lender
      By:   /s/ Dirk Kaper        Name:   Dirk Kaper        Title:   Associate
Director              By:   /s/ Halbart Völker        Name:   Halbart Völker   
    Title:   Managing Director        THE GOVERNOR AND COMPANY OF THE
BANK OF SCOTLAND, as Lender
      By:   /s/ Alan Boothby        Name:   Alan Boothby        Title:  
Director, Marine Finance        BAYERISCHE HYPO-UND VEREINSBANK
AKTIENGESELLSCHAFT, as Lender
      By:   /s/ Stephen Somitsch        Name:   Stephen Somitsch        Title:  
Vice President              By:   /s/ Peter Grotheer-Isecke        Name:   Peter
Grotheer-Isecke        Title:   Credit Analyst        DVB BANK NV, as Lender
      By:   /s/ Cornelis Overgaauw        Name:   Cornelis Overgaauw       
Title:   S.V.P.              By:   /s/ Evan Cohen        Name:   Evan Cohen     
  Title:   S.V.P.   

5